Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	In view of the pre-appeal brief decision on 8/26/2021, PROSECUTION IS HEREBY REOPENED. As set forth below, applicants arguments overcome the prior rejections of record and examiner has made non-final office action.

Status of the application
3. 	Claims 5, 8, 11, 12, 16 are pending in this application.
Claims 6, 7, 9, 10, 13-15 have been cancelled.
Claims 5, 8, 11, 12, 16 have been rejected.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 8  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.	Claim 8 recites “The process of claim 7, wherein said milk powder having a whey 
protein nitrogen index of between 7.0 and 7.5 is produced”. However claim 7 is a 
canceled claim.


Claim Rejections - 35 USC § 103
7.	 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action. (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: a. Determining the scope and contents of the prior art. b. Ascertaining the differences between the prior art and the claims at issue. c. Resolving the level of ordinary skill in the pertinent art. d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. 	Claims 5, 8, 11, 12, and 16 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Lindgren et al. USPN 2227837 in view of NPL Heilig et al. (in Small Ruminant Research 78:152-161, 2008) in view of Hoffman et al. US2014/0348998 in view of Faust et al. USPN 2170402 in view of NPL Oldfield et al. (International Dairy Journal 15:501-511,2005) and in view of evidence given by Smith et al. USPN 4826693.

10. 	Regarding claim 5, Lindgren et al. discloses the method of separating raw milk (whole milk) (col 1 lines 2-5) into cream and skim milk (at least in claim 1) followed by separately treating skim milk for pasteurization to make pasteurized (sterilized) skim milk.
Lindgren et al. is silent about the conditions and sequential steps of claim 5.
Hoffman et al. discloses that in order to facilitate separation of the raw milk into a cream fraction, it is preferred that a raw milk is heated, preferably using a heat exchanger, at a temperature range between 50-62 degree C which encompasses the temperature of 55 degree C of second heat exchanger of claim 5 (b) in order to have better cream separation (at least in [0073]) and it can be tubular heat exchanger also ([0074]). Therefore, Hoffmann et al. meets the amended claim limitation of “in a separator” as claimed in claim 5.
Therefore, Hoffman et al. discloses the step and condition of ‘second heat exchanger” of claim 5 (b).

However, Lindgren et al. in view of Hoffman et al. are silent about 
(i) multiple heat exchangers as claimed in claim 5 (b) and
(ii)  step to pasteurize in a tubular heat exchanger and
(iii)  conditions of the pasteurization step after the separation of cream from milk as claimed in claim 5 (d).
With respect to (i) and (ii), Faust et al. discloses a heat exchanger device which can be used for the pasteurization of milk and the apparatus has the provision for passing through heating section followed by holding section to retain for a time interval necessary to effect the process of pasteurization ( col 1 lines 1-10, 18-22).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Lindgren et al. in view of Hoffman et al. (in Hoffman et al., e.g. cream separator containing tubular heat exchanger [0073], [0074]) having multiple zones of heat exchangers in order to perform the continuous flow of the food product from the step of cream separation to pasteurization under aseptic condition. 
With respect to (iii), NPL Heilig et al. discloses the method of making pasteurized skim milk by separating cream from the raw milk at 55 degree C followed by pasteurizing at 72 degree C for 32 seconds and pasteurization is carried out in a standard tubular heat exchanger (page 154, col 1 and Fig I) to meet claim 5 (d).

However, Lindgren et al. in view of Hoffman et al., Faust et al.  and Heilig et al. are specifically silent about the heating steps in the “first heat exchanger is at 35 degree C” prior to heating at 55 degree C in a second heat exchanger.
In order to address this, it is to be noted that Faust et al. discloses a heat exchanger device which can be used to heat at different temperatures having different zones including the step of pasteurization. 
Therefore, it is within the skill of one of ordinary skill in the art and to use this modified apparatus of Lindgren et al. modified by Hoffman, Faust et al. and NPL Heilig et al. to set the temperatures with gradual incremental manner from the beginning to the end including two temperature zones prior to cream separation in order to reach the optimum temperature prior to cream separation step in order to have better separation of cream ([0073], [0074] in Hoffman et al. e.g. “better cream separation” and NPL Heilig et al. e.g. in Fig 1. Cream separation temperature 55 degree C).  
Lindgren et al. in view of NPL Heilig et al. in view of Hoffman et al. and Faust are silent about the steps of evaporation and drying as claimed in claim 5(e) and (f).
Regarding the steps of evaporation and drying, NPL Oldfield et al. discloses the steps of 

(ii) followed by drying in a dryer having inlet and outlet temperature from 160-200 degree C and outlet temp from 87-100 degree C respectively to a final moisture content of less than 5% to make dry powder (page 503 col 1 first paragraph) and it is a spray dryer (page 503 col 1 first and second paragraph see 2.2 spray dryer) to meet claim 5.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to further modify modified NPL Heilig et al. to include the teaching of NPL Oldfield et al. to perform the step of evaporation using evaporator and finally milk concentrate was made having 47-49% total solid (TS) by weight (page 503 col 1 first paragraph) and followed by spray-drying in order to have final product in dried powder form.
Therefore, it is understood that the combinations of prior arts of record meet the claim limitation of “wherein each of the process steps a-f is carried out without storing the milk” and the modification of Lindgren et al. to include specific claimed steps to address the steps of claim 5 meet the close ended transitional step of “consisting of” as claimed in amended claim 5.

11.	 Regarding the amended claim limitation of claim 5 which is amended from prior claim 6 and cancelling claim 6, examiner holds the same position as mentioned and addressed for prior claim 6. Therefore, it is to be noted that even if modified Lindgren et al. are silent about the specific claim limitation of amended claim 5, however, it is to be 

12. 	Regarding amended claim 5 and claim 8, it is to be noted that even if Lindgren et al. in view of NPL Heilig et al. in view of Hoffman et al. ,  Faust and NPL Oldfield et are silent about the specific claim limitation of claim 8, NPL Oldfield et al. is used to address it. However NPL Oldfield et al.
also discloses that the whey protein treatment under this condition would provide minimal effect on whey protein denaturation (Abstract). Therefore, as the combinations of prior arts by Lindgren et al. in view of secondary prior arts of record disclose ‘minimal effect on whey protein denaturation” (in Abstract of Oldfield et al.) which provides higher quality and value of WPNI as is also evidenced by Smith et al. (col 3 lines 55-62 e.g. “recognize un-denatured serum protein’). Therefore, it would inherently be effective to achieve the concentrated skim milk having high WPNI value of “at least 6” as claimed in amended claim 5 and “at least claim 8” as claimed in claim 8. Additionally it is addressed below using Result Effective Variable.
Absent showing of unexpected results, the specific amount of WPNI is not considered to confer patentability to the claims. As the WPNI values are variables can be modified, among others, by adjusting the amount of undenatured Whey protein content, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without 
 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

13.	 Regarding claim 11, Lindgren et al. in view of NPL Heilig et al. in view of Hoffman et al. and Faust and NPL Oldfield et al. disclose the spray drying step is performed by sprayed the heated skim milk (around 74 degree C) via nozzle atomizer (in NPL Oldfield et al. col 1 first paragraph). It is to be noted that NPL Oldfield et al. discloses the preheating temperature condition (in NPL Oldfield et al. e.g. page 572, col 1 first paragraph) which is equivalent temperature of disclosed pasteurization temperature (in Helig et al. page 574, Fig 1). Therefore, one of ordinary skill in the art can spray directly after pasteurization step because pasteurization is performed at the 72 degree C. Therefore, it meets claim 11.

14. 	Regarding claim 12, NPL Oldfield et al. discloses the step of spray-drying
method which is performed by drying in a dryer having inlet and outlet temperature from 160-200 degree C and outlet temp from 87-100 degree C respectively to a final 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Lindgren et al. in view of secondary prior arts of record to include the teaching of NPL Oldfield et al. to perform the disclosed spray drying step to make spray dried powder having minimal effect on whey protein denaturation of the final product under this condition also (in Abstract, NPL Oldfield et al.).

15.	 Regarding claim 16, it is to be noted that claim 16 recites the claim limitation of
75 degree C. Therefore, if one of ordinary skill in the art can perform pasteurization step at 75 degree C, it can meet claim 16. It is known that even if NPL Helig et al. has disclosed pasteurization is performed at 72 degree C for seconds (page 154, col 1 and Fig l). As independent claim 5 recites 72-75 degree C for 10 to 60 seconds, and it is known that temperature and time have an inverse relation, therefore, it is within the skill of one of ordinary skill in the art to optimize the temperature by increasing 72 to 75 degree C and lowering time of treatment.
Absent showing of unexpected results, the specific amount of temperature is not considered to confer patentability to the claims. As the temperature is variable that can be modified, among others, by adjusting the amount of time, the precise amount would 
secondary prior arts of record to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired pasteurization etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to arguments
16.	Applicants’ arguments and amendments have been considered. Accordingly, a new secondary prior art by Faust et al. USPN 2170402 has been considered in place of Feilner et al. The rejection is made non-final. 

Conclusion
17.	 Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s
 supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

 /BHASKAR MUKHOPADHYAY/
 Examiner, Art unit 1792.